Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Claims 1, 5-8, 12-15 and 19-20 are elected by applicant, with traverse as stated in the Response to Restriction Requirement (filed 2/10/2021).
Claims 1, 5-8, 12-15 and 19-20 have been examiner.
Claims 2-4, 9-11 and 14-18 have been withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 15:
	Claim 15 is recited with limitations of “a computer … product … comprising:  … computer-readable media and … instructions” and such a computer product can be a carrier wave.  Such a carrier wave is directed to non-statutory subject matter.
	In other words, the computer-readable medium must be a non-transitory computer program product in order to avoid the non-statutory subject matter.

Claims 16-20:
	Claims 16-20 are ejected for at least the same reasons as presented for their parent claim, as they fail to present any limitations that resolve the deficiencies of the claim from which they depend.  As such, the claims are not limited to statutory subject matter and are therefore non-statutory.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-8, 12-15 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 1:
	The steps (i.e.  “determining, by the process, …”, “rating ...” and “determining  a reference …”) throughout the claim are not coherent, the steps appear to be not interrelated to each other.
	At line 6, the phrase “for recasting the received message” cannot be understood.  Firstly, when and how was the received message casted (in order to be casted again (as recited “recasted”)?  Secondly, what exactly function/performance does the verb “recast” has?

Claim 8:
	The steps/functions (i.e.  “determining, by the process, …”, “rating ...” and “determining  a reference …”) throughout the claim are not coherent, the steps/functions do not appear to be interrelated to each other.
	At line 10, the phrase “for recasting the received message” cannot be understood.  Firstly, when and how was the received message casted (in order to be casted again (as recited “recasted”)?  Secondly, what exactly function does the verb “recast” has?

Claim 15:
	The steps/functions (i.e.  “determining, by the process, …”, “rating ...” and “determining  a reference …”) throughout the claim are not coherent, the steps/functions do not appear to be interrelated to each other.
	At line 8, the phrase “for recasting the received message” cannot be understood.  Firstly, when and how was the received message casted (in order to be casted again (as recited “recasted”)?  Secondly, what exactly function does the verb “recast” has?

Claim 5-7, 12-13 and 19-20:
	These claims are rejected because they depend on claims 1, 8 and 15, and contain the same problems of indefiniteness.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bassemir et al. (2016/0127299 and Bassemir hereinafter).
Claim 1:
	Bassemir teaches the invention substantially as claimed.  Bassemir teaches (figure 5) that a method of providing a crowd determined message response system.  The method comprises receive a message in a messaging application, and such messaging application may execute or run on a processor (step 502) [recited ‘receiving, by a processor, a message’], adjust a priority/importance of the message sent to the designated recipient and sent to unselected recipient (steps 508 & 510) [recited ‘rating an importance level of the received message], and rearrange an order of importance of the message sent to unselected recipient (step 512) [recited ‘determining a preference for recasting the received message’] (figure 5, ¶s [0038], [0041]-[0042] and [0043]-[0044]).
	Bassemir does not explicitly teach the feature of determining whether the received message is repetitive.  Bassemir, however, teaches the feature of presenting the message to a recipient (step 504).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to realize that Bassemir’s feature of presenting the message to a recipient would have been also comprised of the feature of determining whether the message is repetitive.  One having ordinary skill in the art would be motivated to realize so because Bassemir teaches that the message may be presented not only to a recipient, but also another presentative device (¶[0039]).

Claim 8:
	This claim is similar to claim 1 with additional limitations of a processor for executing program instructions to perform the method of claim 1.  Bassemir teaches that a computer system may include a processor (12) which including an application module (10) that performs the methods described herein, wherein the module 10 may be loaded from a memory (10) (figure 7, ¶s [0051], [0050], and [0057]).

Claim 15:
	This claim is similar to claim 1 with additional limitation of a program product.  Bassemir teaches that a computer program product may include a computer readable storage medium for causing a processor to carry out aspect of Bassemir’s invention (¶s [0057], [0050], & [0051]).
Claims 5-7, 12-14 and 19-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a. US 2015/0081819 – Wideman – Messaging policy controlled email de-duplication.
b. US 7,143,251 – Patterson – Data storage using identifiers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T. L TU whose telephone number is (571)272-3831.  The examiner can normally be reached on Mon. - Thu. between 9:30am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/CHRISTINE T. TU/Primary Examiner, Art Unit 2111